DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 04/30/2020, 11/02/2020 and 03/15/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
Claim 15 is rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 15 recites a “computer program product comprising a recording medium…” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The Examiner respectfully suggests that the Applicant amend the limitation " non-transitory recording medium comprising a computer program product…" to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “computer program product comprising a recording medium having stored therein a program for performing…” It is not clear how the claimed computer program product (stored in a non-transitory recording medium) can preformed the steps of the claim without being executed by a processor or a controller.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Zalbide Aguirrezabalaga et al. (US 20190156170 A1) (hereinafter Zalbide) in view of Morris et al. (US 20200058963 A1) (hereinafter Morris), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Zalbide discloses a method, performed by a tag including an energy storage element, of transmitting a response signal regarding a tag search signal (FIG. 1 par. 0028-0029, for RFID tag 200), the method comprising:
charging the energy storage element inside the tag by using the received tag search signal (par. 0029-0030, “The first communication module 201 is configured to receive signals such as UHF RF signals from a RFID reader 100 (also illustrated in the figure), to that end, the first communication module 201 includes means for extracting energy from the signals received from the RFID reader 100 providing a supply voltage Vdd to the RFID tag 200. The energy extracted from the received signals from the RFID reader 100 is stored by the energy storage module 203, i.e. the capacitor is charged. The supply voltage Vdd depends on the distance between the RFID reader 100 and the RFID tag 200”);
Morris discloses receiving, from at least one of a plurality of slave nodes, the tag search signal including identifying data for identifying the tag; obtaining the identifying data for identifying the tag from the received tag search signal; determining whether the obtained identifying data matches identification information pre-stored in the tag (FIG. 2, par. 0009, and par. 0030, “if the identifiers received from NFC tag 22 via NFC transceiver antenna 20 match identifiers stored in storage element 29 (or in a remote storage device in communication with processor 30), processor 30 may determine…”).
However, Zalbide in combination with Morris fail to disclose, “when the energy storage element is charged to a certain numerical value or above and the obtained identifying data matches the identification information pre-stored in the tag, outputting the response signal regarding the tag search signal, wherein the tag search signal is broadcast from the plurality of slave nodes at a request of a master node”, in combination with other limitations of the claim.
Regarding claim 11, the prior arts of the record, Zalbide in view of Morris, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Zalbide discloses a tag for transmitting a response signal regarding a tag search signal (FIG. 1), the tag comprising:
a harvester including an energy storage element and charging the energy storage element by using the received tag search signal (par. 0029-0030, “The first communication module 201 is configured to receive signals such as UHF RF signals from a RFID reader 100 (also illustrated in the figure), to that end, the first communication module 201 includes means for extracting energy from the signals received from the RFID reader 100 providing a supply voltage Vdd to the RFID tag 200. The energy extracted from the received signals from the RFID reader 100 is stored by the energy storage module 203, i.e. the capacitor is charged. The supply voltage Vdd depends on the distance between the RFID reader 100 and the RFID tag 200… The second communication module 202 is provided for the communication with at least one external device 300, in this particular example a temperature sensor, which is specified to work in this example properly between 1.8V and 3.6V, and the power output 204 is provided for driving said external device 300 from the energy harvested (i.e. stored) by the RFID tag 200.”).
Morris discloses an antenna receiving, from at least one of a plurality of slave nodes, the tag search signal including identifying data for identifying the tag, and outputting the response signal; a controller configured to: obtain the identifying data from the received tag search signal, determine whether the obtained identifying data matches identification information pre- stored in the tag (FIG. 2, par. 0009, and par. 0030, “if the identifiers received from NFC tag 22 via NFC transceiver antenna 20 match identifiers stored in storage element 29 (or in a remote storage device in communication with processor 30), processor 30 may determine…”).
However, Zalbide in combination with Morris fail to disclose, “control the antenna to output the response signal when the energy storage element is charged to a certain numerical value or above and the obtained identifying data matches the identification information pre-stored in the tag, wherein the tag search signal is broadcast from the plurality of slave nodes at a request of a master node”, in combination with other limitations of the claim.
Therefore, claims 1-14 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
DEMPSEY et al. (CN 105393127) disclose System And Method For Remotely Determining Battery Characteristics.
CORDER et al. (GB 2543596 A) disclose Improvements Related To Battery-powered RFID Readers.
Gloekler et al. (US 7212122 B2) disclose Methods And Apparatus Of Meshing And Hierarchy Establishment For Tracking Devices.
LEE et al. (US 20170366232 A1) disclose WIRELESS POWER TRANSMITTER, WIRELESS POWER RECEIVER, AND CONTROL METHODS THEREOF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642